May 29, 2013 U.S. Securities & Exchange Commission 100 F. Street, N.E. Washington, DC 20549 RE: Vanguard Tax-Managed Funds (the Trust) File No. 33-53683 Commissioners: Enclosed is the 45 th Post-Effective Amendment to the Trusts Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a)(1) under the Securities Act of 1933. The purposes of this Amendment are to: (1) disclose FTSE Developed ex North America Index as the new target index for Vanguard Tax-Managed International Fund, a series of the Trust; (2) to disclose Vanguard FTSE Developed Markets ETF as the new name of the ETF share class of the Fund; and (3) to effect a number of non-material changes. Pursuant to the requirement of Rule 485(a)(1), we have designated an effective date of July 29, 2013, for this Amendment. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485(b) filing that will include text addressing any SEC staff comments. Pursuant to Rule 485(d)(2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) filing be declared effective. Please contact me at (610) 669-1538 with any questions or comments that you have concerning the enclosed Amendment. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. cc: Amy Miller, Esq. U.S. Securities & Exchange Commission
